Opinion by
Johnson, J.
At the trial it was established that the duty and internal revenue taxes were assessed on the same quantity, to wit, 624 gallons, which was the full quantity contained in 260 cases. Further, it was admitted that 54 bottles, each containing a fifth of a gallon, were broken. In view of the evidence presented it was held that duty and internal revenue taxes were not *432assessable upon the 54 bottles which were broken. The claim of the plaintiff that customs duties should have been imposed only on the quantities subject to internal revenue taxes was also sustained.